—In an action to recover damages for injury to property, the plaintiff appeals from an order of the Supreme Court, Queens County (Weiss, J.), dated February 5, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant established, prima facie, its entitlement to summary judgment. In response, the plaintiff failed to raise an issue of fact that the flooding that damaged its property was the result of the defendant’s negligence. Evidence of flooding caused by the backflow of a sewer system, standing alone, is insufficient to maintain an action against a municipality to recover damages for injury to property (see, Smith v Mayor of City of N. Y., 66 NY 295, 296-297; Biernacki v Village of Ravena, 245 AD2d 656, 657). Joy, J. P., Goldstein, H. Miller and Schmidt, JJ., concur.